COXE, District Judge
(orally). It seems to be conceded that the importations here consist of lemons cut in two and thrown into casks of brine, and that when the merchandise reaches this country a certain portion of the pulp of the lemon has come out or, as the only witness on the subject expressed it, “sloughed away”; in other words, the pulp has left the half of the lemon where it was in the port of export. I think the question must be determined having reference to the character of the merchandise when it enters this country. The collector can only concern himself with the merchandise that reaches this port. The question is wliat is the importer seeking to introduce into the United States ? It seems to me very clear that he has not imported a lemon or two halves of a lemon, because the fruit, the fruity part, has been destroyed during the voyage, and what actually enters here is the peel, or perhaps more properly the rind, of the lemon. That which makes the lemon a fruit is gone and nothing is left to be utilized but the lemon peel.
The collector classified this merchandise under paragraph 267 of the tariff act of 1897, as “lemon peel, preserved”; but the importer insists that it is better described by paragraph 559 of the free list of the same act as “fruits in brine.” My impression is very strong that the collector’s paragraph ‘is a much clearer and more definite description. I do not see how it can be said that the rind of a lemon, the peel of a lemon, is a fruit. It is not a fruit; it is a lemon peel, preserved. It is clear that it was the intention of congress in paragraph 559 of this act to admit free of duty fruits as fruits, and not the mere peel or rind.
It follows that the decision of the board of appraisers should be affirmed.